MEMORANDUM OPINION
No. 04-06-00513-CV
Wade RINER,
Appellant
v.
HYPERION HOLDINGS, LLC,
Appellee
From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CI-08537
Honorable Janet P. Littlejohn, Judge Presiding



PER CURIAM


Sitting: Sarah B. Duncan , Justice
  Karen Angelini , Justice
  Sandee Bryan Marion , Justice


Delivered and Filed: October 4, 2006


MOTION TO DISMISS GRANTED ; DISMISSED 
 Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.See Tex. R. App. P. 42.1(a)(1).
We order all costs assessed against appellant. See Tex. R. App. P. 42.1(d)(absent agreement of the parties, costs are taxed
against appellant).


       PER CURIAM